 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:16-CR-133 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     ATHANASIOS DIMOU,                                AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:     March 5, 2020
17                                                    Time:      9:30 a.m.
                                                      Court:    Hon. Troy L. Nunley
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney James
22
     Conolly, and Attorney Todd Leras on behalf of Defendant Athanasios Dimou, stipulate as
23
     follows:
24
            1. This matter is presently set for status conference on February 20, 2020. By this
25

26              stipulation, Defendant Dimou moves to continue to March 5, 2020 for further status

27              conference and anticipated change of plea hearing.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1        2. This case involves distribution of methamphetamine during several controlled
 2
             purchases in Stockton. The matter appears to be ready for resolution pursuant to a
 3
             pending written settlement proposal. Defendant Dimou is being held at the Wayne
 4
             Brown Correctional Facility in Nevada City, California. That facility is a driving
 5

 6           distance of approximately 65 miles from downtown Sacramento, making client visits

 7           to review the proposed plea agreement, sentencing mitigation investigation reports,
 8
             and legal research materials more difficult than for inmates housed at the Sacramento
 9
             Main Jail.
10
          3. Defense counsel is engaged in ongoing mitigation investigation and legal research
11

12           regarding First Step Act impacts on the potential sentence in this case. Defendant

13           Dimou therefore requests to continue the status conference in this matter to March 5,
14
             2020, at 9:30 a.m., and to exclude time between February 20, 2020 and March 5,
15
             2020, inclusive, under Local Code T-4. The United States does not oppose this
16
             request.
17

18        4. Attorney Todd Leras represents and believes that failure to grant additional time as

19           requested would deny Defendant Dimou the reasonable time necessary for effective
20
             preparation, considering the exercise of due diligence.
21
          5. Based on the above-stated facts, Defendant Dimou requests that the Court find that
22
             the ends of justice served by continuing the case as requested outweigh the best
23

24           interest of the public and the Defendant in a trial within the time prescribed by the

25           Speedy Trial Act.
26
          6. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              seq., within which trial must commence, the time period of February 20, 2020 to
 2
                March 5, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §
 3
                3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
 4
                granted by the Court at Defendant Dimou’s request on the basis that the ends of
 5

 6              justice served by taking such action outweigh the best interest of the public and the

 7              Defendants in a speedy trial.
 8
            7. Nothing in this stipulation and order shall preclude a finding that other provisions of
 9
                the Speedy Trial Act dictate that additional time periods are excludable from the
10
                period within which a trial must commence.
11

12          Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized

13   Todd Leras via email to sign it on his behalf.
14

15   DATED: February 18, 2020
                                                          By     /s/ Todd D. Leras for
16                                                               JAMES CONOLLY
                                                                 Assistant United States Attorney
17

18   DATED: February 18, 2020
                                                          By     /s/ Todd D. Leras
19                                                               TODD D. LERAS
                                                                 Attorney for Defendant
20
                                                                 ATHANASIOS DIMOU
21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter as to Athanasios Dimou, scheduled for
 4
     February 20, 2020, is vacated. A new status conference for Athanasios Dimou is scheduled for
 5

 6   March 5, 2020, at 9:30 a.m. The Court further finds, based on the representations of the parties

 7   and Defendant Dimou’s request, that the ends of justice served by granting the continuance
 8
     outweigh the best interests of the public and the defendant in a speedy trial. Time shall be
 9
     excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to
10
     allow necessary attorney preparation taking into consideration the exercise of due diligence for
11

12   the period from February 20, 2020, up to and including March 5, 2020.

13          IT IS SO ORDERED.
14

15
     DATED: February 18, 2020
16                                                            Troy L. Nunley
17
                                                              United States District Judge

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
